Citation Nr: 1211036	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental implants. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This issue was remanded by the Board in February 2008 for further development.  The Board notes that although the Veteran asserted that his claim has been mischaracterized as a claim for service-connection and that he wanted dental care as he had been allegedly promised, he has perfected an appeal to the claim of entitlement to service connection for dental implants.  As such, the issue is phrased accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for dental implants.  In February 2009, the Veteran submitted a request for copies of all communication from the VA.  In February 2009, the RO sent him a letter informing him that his request had been received and that as soon as the records were obtained and reproduced the copies would be furnished to him.  In April 2009, the Veteran was issued a Supplemental Statement of the Case (SSOC).  In March 2010, the Veteran was sent a letter informing him that his request for a copy of his claims file was received in February 2010 but that his claims folder was located with the Board.  He was informed that his request was forwarded to the Board.  

In May 2010, the Board sent the Veteran a letter informing him that his request for copies of his claim file had been received.  However, his request could not be completed without a proper signature.  The record is devoid of a showing that the Veteran's Freedom of Information Act (FOIA) request has been completed to date.  

While the Board observes that in March 2010 the RO informed the Veteran that his file was not located at the RO but had already been sent to the Board and that the FOIA request could be processed by the Board, we note that his FOIA request was made in February 2009 before his claim file was sent to the Board and before the issuance of the April 2009 SSOC.  To avoid any due process violation to the Veteran, the Board finds that a remand is warranted so the RO can fulfill the Veteran's FOIA request and allow him an adequate opportunity to respond after the receipt of such documents.  See Young v. Shinseki, 22 Vet. App. 461, 474 (2009).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's February 2009 FOIA request and provide him with copies of the requested documents.  

2.  After providing an appropriate period of time to the Veteran to respond after completion of the FOIA request, the RO should readjudicate the claim based on all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney or representative, if any, should be furnished a Supplemental Statement of the Case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


